—In an action to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Cannavo, J.), entered November 2, 1995, which, *369upon a jury verdict, is in favor of the defendant on its counterclaim and against the plaintiff in the principal sum of $43,685.85. Justice Florio has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, there was sufficient evidence to support the jury’s conclusion that the plaintiff materially breached the parties’ contract. Further, there was sufficient evidence of the reasonable value of the work, labor, and services furnished by the defendant to support the jury’s award of damages. The verdict was not against the weight of the evidence as the record demonstrates that the verdict in the defendant’s favor was based on a fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499; Nicastro v Park, 113 AD2d 129, 134). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.